379 S.W.2d 333 (1964)
Roy Lopez MENDEZ, Appellant,
v.
The STATE of Texas, Appellee.
No. 36947.
Court of Criminal Appeals of Texas.
May 6, 1964.
Rehearing Denied June 10, 1964.
No attorney of record on appeals.
Henry Wade, Dist. Atty., C. M. Turlington, Asst. Dist. Atty., Dallas, and Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Presiding Judge.
The offense is driving a motor vehicle upon a public highway while intoxicated, the minimum punishment for which is 3 days in jail and a fine of $50. (Art. 802 Vernon's Ann.P.C.)
The judgment appealed from was rendered upon the verdict of a jury assessing a fine of $50, but no jail term.
*334 The punishment assessed being less than the minimum provided by law, reversal of the conviction is required. Compian v. State, Tex.Cr.App., 363 S.W.2d 468, and cases there cited.
The judgment is reversed and the cause is remanded.